DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 and 11-19 of US Application No. 16/296,401 are currently pending and have been examined.  Applicant amended claims 1, 16, and 18 and cancelled claims 9, 20, and 21. Applicant previously canceled claims 7, 8 and 10.  

Information Disclosure Statement
The Information Disclosure Statement filed on 06 July 2021 has been considered. An initialed copy of form 1449 is enclosed herewith.
	
Response to Arguments
The previous objection to claim 21 under 37 CFR § 1.75 as being a duplicate claim is withdrawn because Applicant canceled claim 21. The previous objection is now moot. 

Applicant’s arguments, see REMARKS, dated 09 November 2021, with respect to the rejections of claims 1-6 and 11-19 under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, as currently amended, recites “control driving of the moving body for approach and departure of the target”. However, claim 15 recites that the target is a “non-moving body”. The target cannot approach, or depart from, the moving body if the target is a non-moving body. In amending the claims, Applicant appears to have mixed features of the first embodiment where an emergency vehicle is the target (i.e., a target that can approach and depart) with features of the second embodiment where the target is a warning device of a railroad crossing (i.e., non-moving body).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6, 11-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al. (US 2017/0249839 A1, “Becker”).

Regarding claims 1, 16 and 18, Becker discloses emergency signal detection and response and teaches:
a memory (memory 116 of onboard computer 110 – see at least Fig. 1); and 
a hardware processor in communication with the memory (CPU 114 of onboard computer 110 – see at least Fig. 1), the hardware processor configured to: 
acquire a sound signal issued by a target (sensor 107, e.g., a microphone, coupled to onboard computer 110 – see at least Fig. 1 and ¶ [0017]; sensors may detect emergency signals in the form of acoustic signals emitted from emergency vehicles – see at least ¶ [0019]); 
estimate a relative situation between a moving body as a controlled target and the target based on the sound signal (once an emergency signal is detected, the vehicle locates the relative position of the emergency signal – see at least ¶ [0025], [0045]; based on the relative position, it can be determined if the vehicle and the emergency vehicle are in different lanes or the same lane – see at least ¶ [0044]-[0046]); and  
control driving of the moving body (in accordance with the relative location, the vehicle may automatically manipulate actuators to control the vehicle – see at least ¶ [0046]-[0047]) for approach and departure of the target by determining timing of start of drive control of the moving body due to the approach of the target (if emergency vehicle is determined to be behind and in same lane, the vehicle can take appropriate action – see at least ¶ [0038]; i.e., determining to start drive control for approach of the target) and timing of end of the drive control of the moving body due to the departure of the target (vehicle may travel at reduced speed until the , based on dictionary information learned by a machine learning unit, the machine learning unit having a relationship between an input data group in which relative situations between the moving body and the target on a movement route of the moving body are assumed, and a correct data group for performing ideal driving control of the moving body in the relative situations (machine learning techniques, e.g., neural networks, may be trained to generate optimal navigation information in response to emergency vehicle situations – see at least ¶ [0035]; emergency vehicle situations may include, same lane, different lane, stopped emergency vehicle, emergency vehicle on cross-road – see at least ¶ [0038]-[0041]).

Regarding claims 2, 17, and 19, Becker further teaches:
wherein the relative situation between the moving body and the target includes at least one of a relative direction, a relative speed, and a relative distance of the target with respect to the moving body (once an emergency signal is detected, the vehicle locates the relative position of the emergency signal – see at least ¶ [0025], [0045]).

Regarding claims 3 and 4, Becker further teaches:
wherein the hardware processor is further configured to acquire own situation information of the moving body, and to estimate the relative situation between the moving body and the target in consideration of the own situation information of the moving body (GPS receiver 108 capable of determining the location of the vehicle – see at least ¶ [0017]; GPS data may help determine the position and/or velocity of the emergency signal – see at least ¶ [0026]).

Regarding claims 5 and 6, Becker further teaches:
wherein the own situation information of the moving body includes at least one of a speed of the moving body, a movement direction of the moving body, and a current position of the moving body (GPS receiver 108 capable of determining the location of the vehicle – see at least ¶ [0017]; GPS data may help determine the position and/or velocity of the emergency signal – see at least ¶ [0026]).

Regarding claims 11 and 12, Becker further teaches:
an output device which outputs information indicating detection of the sound signal or a relative direction of the sound signal with respect to the moving body (one or more output signals may be generated in response to detecting an emergency signal in the vicinity of the vehicle to inform the driver and/or passengers of the emergency signal and the position and velocity of the source of the emergency signal – see at least ¶ [0029]; signals may be made via vehicle dashboard or speaker system, vibration in steering wheel or seat, or presented on a mobile device via a display or audio output – see at least ¶ [0029]).

Regarding claim 13, Becker further teaches:
wherein the moving body includes at least one of a vehicle, a flight vehicle, a vessel, and a self- propelled robot (vehicle 200 – see at least Fig. 2A).

Regarding claim 14, Becker further teaches:
wherein the target is a moving body including at least an emergency vehicle (emergency signal 202 from emergency vehicle 203 – see at least Fig. 2B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Kang (US 2019/0051173 A1).

Regarding claim 15, Becker further teaches:
wherein the target is a non-moving body [ ] (emergency signals emitted from a stationary loudspeaker, e.g., tornado warning siren – see at least ¶ [0019]).

Becker fails to teach the non-moving body including at least a warning device of a crossing.

However, Kang discloses method and apparatus for vehicle control hazard detection and teaches:
wherein the target is a non-moving body including at least a warning device of a crossing (detection of hazard signals via sensors, e.g., microphones – see at least ¶ [0014]; hazard information may include determinations made from hazard signals including sensor data indicating train tracks, level crossings, grade crossings, boom gates – see at least ¶ [0031]).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the emergency signal detection and response system of Becker to provide for detecting a non-moving body such as a warning device of a crossing, as taught by Kang, to implement hazard mitigation actions that reduce potential danger to the vehicle (Kang at abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seifert (US 2018/0211528 A1) discloses vehicle acoustic-based emergency vehicle detection;
Moosaei et al. (US 2018/0137756 A1) discloses detecting and responding to emergency vehicles in a roadway.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666